 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN DAVID MATTA,                                    Case No.: 1:19-cv-0690 JLT (HC)

12                       Petitioner,                       ORDER TRANSFERRING CASE TO THE
                                                           SACRAMENTO DIVISION OF THE
13           v.                                            EASTERN DISTRICT OF CALIFORNIA
14    CRAIG KOENIG, et al.,
15                       Respondent.
16

17          The petitioner is challenging a conviction from San Sacramento County, which is part of

18   the Sacramento Division of the United States District Court for the Eastern District of California.

19   Therefore, the petition should have been filed in the Sacramento Division.

20          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

21   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action
22   will be transferred to the Sacramento Division. Good cause appearing, the Court ORDERS:
23          1. This action is transferred to the United States District Court for the Eastern District of
24   California sitting in Sacramento; and
25   ///
26   ///
27   ///
28   ///
                                                       1
 1

 2           2. All future filings shall reference the new Sacramento case number assigned and shall
 3   be filed at:
                                   United States District Court
 4                                 Eastern District of California
                                   501 "I" Street, Suite 4-200
 5                                 Sacramento, CA 95814
 6
     IT IS SO ORDERED.
 7

 8       Dated:     May 22, 2019                              /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
